Citation Nr: 1438806	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-17 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a stress fracture of the right femur and chronic right hip strain (a right hip disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 2006 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran sustained a stress fracture of the right femur during active service.  

2.  The Veteran experienced symptoms of a right hip disability since service separation.

3.  The Veteran's current right hip disability was incurred in service.    


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a right hip disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  The claim of service connection for a right hip disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In this case, neither stress fracture of the femoral neck nor hip strain are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a Right Hip Disability Analysis

The Veteran contends that the current right hip disability originated in service.  Specifically, she alleges that the right hip disability begin in service and has persisted since service.  She reports an initial onset of right hip pain during basic training while running on uneven terrain, causing a jolt to her right hip.  Since separation from active service, she reports daily right hip pain and an inability to perform normal activities as a result of her hip pain.  

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran sustained a stress fracture of the right femur in service.  A service treatment record from August 4, 2006, indicated the Veteran presented with right hip pain that began 2-3 weeks prior during physical fitness testing. Radiographic studies performing in August 2006 revealed a stress fracture at the base of the right femoral neck.  The Veteran was provided with a diagnosis of pathologic fracture of the right femur.  Service treatment records also contain subsequent physician and physical therapy records documenting treatment for a right hip disability.  A May 2008 Physical Evaluation Board (PEB) Proceeding report indicated the Veteran sustained a right hip stress fracture in 2006 resulting in persistent hip pain, painful motion, and a loss of function.  The PEB determined that the Veteran was physically unable to perform the duties required of her in service and recommended separation from service.  

The Board next finds that the weight of the competent medical evidence is at least in equipoise on the question of whether the Veteran has a current disability of a right hip disability.  Evidence in support of the finding is included in private physical therapy treatment records from October 2009 and a VA examination report from April 2010.  

The October 2009 private physical therapy evaluation report indicated that the Veteran presented with a history of a stress fracture in the right hip and a current medical diagnosis of hip pain.  Upon examination, the private physical therapist noted decreased range of motion in the right hip, decreased strength of the right hip and thigh musculature, and decreased function, to include decreased sitting, standing, and walking tolerance, and an inability to run or jump.  

The April 2010 VA examination report indicated that the Veteran reported constant right hip pain that had neither improved nor worsened since service separation.  Upon examination, the VA examiner noted full range of motion of the right hip, but with pain at the end range of movement into right hip flexion, external rotation, internal rotation, and adduction.  The VA examiner also noted decreased function, to include decreased sitting, standing, and walking tolerance, difficulty with stair negotiation, and an inability to run.  The VA examiner diagnosed the Veteran with a healed right femoral neck stress fracture with a residual of a chronic hip strain.

Evidence against a finding that the Veteran has a current right hip disability is included in VA examination reports from November 2008 and April 2012.  The November 2008 VA examination report noted the Veteran's history of a stress fracture to the right femoral neck, but indicated that the Veteran presented without current complaints related to her hip, specifically, no complaints of pain or decreased function.  Upon examination, the VA examiner noted full, pain-free range of motion of the right hip and full, pain-free strength of the right hip and thigh musculature.  The VA examiner noted no pain, fatigue, or incoordination with repetitive motion testing.  Radiographic studies performed in November 2008 revealed no significant abnormality of the right hip.  As a result, the VA examiner concluded that the Veteran's right hip stress fracture had resolved without sequelae.  

The April 2012 VA examination report noted the Veteran's history of a stress fracture to the right femoral neck, but indicated that the Veteran presented without complaints of right hip pain or a reported decrease in function.  Upon examination, the VA examiner noted full, pain-free range of motion of the right hip and full, pain-free strength of the right hip and thigh musculature.  The VA examiner noted pain with repetitive motion testing.  Radiographic studies revealed no evidence of degenerative or traumatic arthritis.  As a result, the VA examiner concluded that the Veteran did not present with a right hip strain nor did she present with hip or groin pain that would be expected with the claimed hip condition.  

Service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  In this case, there is competent medical evidence demonstrating diagnoses of a right hip disability (right femoral neck stress fracture and chronic hip strain) prior to and during the claim period.  In addition, there is competent lay and medical evidence demonstrating residuals of the Veteran's underlying right femoral stress fracture during the claim period, to include limitation in movement, limitation in function, and persistent pain.  

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current right hip disability is related to service.  In this regard, the United Stated Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  While the Veteran's right hip disability is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether she had symptoms of a right hip disability that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As discussed below, the Board is granting the service connection claim for a right hip disability based on evidence, including that pertinent to service, which establishes that a right hip disability was incurred in service.  The finding that the Veteran had symptoms of a right hip disability since service is supportive of the claim overall because it tends to show that the same symptoms that began in service have continued since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms).  

As mentioned above, the Veteran underwent a VA examination for her right hip disability in April 2010.  A right hip disability was diagnosed and the VA examiner concluded that chronic hip strain was a residual of the in-service healed right femoral neck stress fracture.  The record shows that Veteran was first diagnosed with a right hip disability during active service.  She incurred a stress fracture to the right femoral neck during active service and reported persistent pain and decreased function during service.  In May 2008, the PEB determined that the Veteran was physically unable to perform the duties required of her in service, in part due to her right hip disability, and recommended service separation.  Since service separation, she has reported similar persistent symptoms of pain and decreased function.  The Board finds the Veteran competent to report that in service and continuing since service she experienced continual pain and a persistent loss of function, as the reporting of these symptoms requires only personal knowledge that comes to her through her senses.  Layno, 6 Vet. App. at 470.  The complaints of, treatment for, and diagnosis of a right hip disability in service, together with the April 2010 VA examination report, the Veteran's private treatment records, and the Veteran's lay contentions, tend to show that the Veteran's current symptoms of a right hip disability had their onset during service, that is, shows that the right hip disability was "incurred coincident with" active service.  See 38 C.F.R. § 3.303(a).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for a right hip disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a right hip disability is granted.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


